Skelos, J., dissents,
and votes to dismiss the appeal to the extent the appellant raises issues regarding damages, and affirm only insofar as the judgment brings up for review issues relating to liability, with the following memorandum: On appeal, the defendant Percell Smith and Sons, Incorporated (hereinafter the appellant), seeks, among other things, a reduction in the award of damages for past pain and suffering in the amount of $250,000 on the ground that the award is excessive. At trial, the plaintiff chose not to present medical testimony, but to rely on the medical records, admitted into evidence, and the plaintiffs testimony, in order to establish damages. The significance of the medical records in establishing damages is apparent from the plaintiff’s counsel’s summation, in which he expressly referred the jury to the medical records, and, in particular, to the operative report, for a description of the plaintiffs injuries and the treatment required therefor. Notwithstanding *917the critical importance of the medical records to the plaintiff s proof of damages, and despite the fact that the appellant argues before this Court that the amount of damages deviates from what would be reasonable compensation for the plaintiffs injuries, the appellant failed to include the medical records in its appendix.
“ ‘An appellant who perfects an appeal by using the appendix method must file an appendix that contains all the relevant portions of the record in order to enable the court to render an informed decision on the merits of the appeal’ ” (Christian v Graham, 73 AD3d 676, 677 [2010], quoting Matter of Passalacqua, 31 AD3d 648, 648 [2006]; see CPLR 5528; 22 NYCRR 670.10-b). Here, in my view, the appellant’s failure to include in the appendix the medical records that were essential to establishing damages prevents this Court from rendering an informed decision on the merits of the appellant’s argument that the damages award is excessive. Accordingly, I would dismiss that portion of the appeal (see Miller v Cruise Fantasies, Ltd., 74 AD3d 921, 921-922 [2010]; Christian v Graham, 73 AD3d at 677; Gandolfi v Gandolfi, 66 AD3d 834, 835 [2009]; Abrahams v Greenwood Trust Co., 51 AD3d 695 [2008]; Ayers v Ayers, 37 AD3d 629, 630 [2007]; Cohen v 1651 Carroll Realty Corp., 23 AD3d 603 [2005]; Lucadamo v Bridge To Life, Inc., 12 AD3d 422 [2004]; Patel v Patel, 270 AD2d 241, 242 [2000]), and respectfully dissent from the majority’s adjudication of this issue on the merits.
Although I agree with the majority on the issues relating to liability, I would dismiss the appeal to the extent that it raises issues regarding damages.